Order entered January 28, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01273-CR

                       ANTONIO (TONY) RODRIGUEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 331st District Court
                                   Travis County, Texas
                          Trial Court Cause No. D-1-DC-84-075577

                                          ORDER
        Appellant, who was convicted of sexual assault and filed a request for post conviction

DNA testing, filed his brief on January 14, 2019. In the brief, he uses the name of the victim.

Accordingly, we STRIKE appellant’s brief.

        We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any victim either generically (“victim” or “complaining witness”) or by

initials only.

        We DIRECT the Clerk to send copies of this order to Shannon Hooks and the Travis

County District Attorney’s Office.

                                                     /s/   LANA MYERS
                                                           JUSTICE